Title: Annual Message to Congress, 4 November 1812
From: Madison, James
To: Congress


Washington November 4th 1812
Fellow Citizens of the Senate and of the House of Representatives
On our present meeting, it is my first duty to invite your attention, to the providential favors which our Country has experienced, in the unusual degree of health dispensed to its inhabitants, and in the rich abundance with which the Earth has rewarded the labours bestowed on it. In the successful cultivation of other branches of industry, and in the progress of general improvement favorable to the national prosperity, there is just occasion also, for our mutual congratulations and thankfulness.
With these blessings are necessarily mingled, the pressures and vicisitudes incident to the state of war, into which the United States have been forced, by the perseverence of a foreign power in its system of injustice and aggression.
Previous to its declaration, it was deemed proper, as a measure of precaution and forecast, that a considerable force should be placed in the Michigan Territory; with a general view to its security and, in the event of war, to such operations in the uppermost Canada, as would intercept the hostile influence of Great Britain over the Savages, obtain the command of the Lake on which that part of Canada borders, and maintain co-operating relations with such forces, as might be most conveniently employed against other parts. Brigadier General Hull was charged with this provisional service; having under his command, a body of Troops composed of regulars, and of volunteers from the State of Ohio. Having reached his destination after his knowledge of the war, and possessing discretionary authority to act offensively, he passed into the neighbouring territory of the Enemy, with a prospect of easy and victorious progress. The Expedition, nevertheless, terminated unfortunately, not only in a retreat to the town and Fort of Detroit, but in the surrender of both, and of the gallant corps commanded by that Officer. The causes of this painful reverse, will be investigated by a Military Tribunal.
A distinguishing feature in the operations which preceded and followed this adverse event, is the use made by the Enemy, of the merciless savages under their influence. Whilst the benevolent policy of the United States invariably recommended peace and promoted civilization, among that wretched portion of the human race; and was making exertions to dissuade them from taking either side in the war; the Enemy has not scrupled to call to his aid, their ruthless ferocity, armed with the horrors of those instruments of carnage and torture, which are known to spare neither age nor sex. In this outrage against the laws of honorable war, and against the feelings sacred to humanity, the British commanders cannot resort to a plea of retaliation: For it is committed in the face of our example. They cannot mitigate it, by calling it a self defence against men in arms for it embraces the most shocking butcheries of defenceless families. Nor can it be pretended that they are not answerable for the atrocities perpetrated; since the Savages are employed with a knowledge, and even with menaces, that their fury could not be controuled. Such is the spectacle which the deputed authorities of a nation, boasting its religion and morality, have not been restrained, from presenting to an enlightened age.
The misfortune at Detroit was not, however, without a consoling effect. It was followed by signal proofs, that the national spirit rises, according to the pressure on it. The loss of an important post, and of the brave men surrendered with it, inspired every where, new ardor and determination. In the States and Districts least remote, it was no sooner known, than every Citizen was ready to fly with his arms, at once to protect his brethren against the bloodthirsty Savages let loose by the Enemy on an extensive frontier, and to convert a partial calamity, into a source of invigorated efforts. This patriotic zeal, which it was necessary rather to limit than excite, has embodied an ample force from the States of Kentucky and Ohio, and from parts of Pennsylvania and Virginia. It is placed, with the addition of a few regulars, under the command of Brigadier General Harrison; who possesses the entire confidence of his fellow Soldiers, among whom are Citizens, some of them volunteers in the ranks, not less distinguished by their political stations, than by their personal merits. The greater portion of this force is proceeding on its destination, towards the Michigan Territory; having succeeded in relieving an important Frontier post; and in several incidental operations against hostile tribes of Savages, rendered indispensible by the subserviency into which they had been seduced by the Enemy; a seduction the more cruel, as it could not fail to impose a necessity of precautionary severities, against those who yielded to it.
At a recent date, an attack was made on a post of the Enemy near Niagara, by a detachment of the regular and other forces, under the command of Major General Van Renssalear of the militia of the State of New York. The attack, it appears, was ordered in compliance with the ardor of the troops; who executed it with distinguished gallantry, and were for a time victorious; but not receiving the expected support, they were compelled to yield to reinforcements of British regulars and savages. Our loss has been considerable, and is deeply to be lamented. That of the Enemy, less ascertained, will be the more felt, as it includes among the killed, the commanding General who was also the Governor of the Province; and was sustained by veteran troops, from inexperienced soldiers, who must daily improve in the duties of the field.
Our expectation of gaining the command of the Lakes, by the invasion of Canada from Detroit, having been disappointed; measures were instantly taken to provide on them, a naval force superior to that of the Enemy. From the talents and activity of the Officer charged with this object, every thing that can be done, may be expected. Should the present season not admit of compleat success, the progress made will ensure for the next, a naval ascendancy, where it is essential to our permanent peace with, and controul over the Savages.
Among the incidents to the measures of the war, I am constrained to advert to the refusal of the Governors of Massachusetts and Connecticut, to furnish the required detachments of Militia, towards the defence of the maritime frontier. The refusal was founded on a novel and unfortunate exposition, of the provisions of the Constitution relating to the Militia. The correspondences which will be before you, contain the requisite information on the subject. It is obvious, that if the authority of the United States, to call into service and command the Militia, for the public defence, can be thus frustrated, even in a state of declared war, and of course under apprehensions of invasion preceding war; they are not one nation for the purpose most of all requiring it; and that the public safety may have no other resource, than in those large and permanent military establishments; which are forbidden by the principles of our free Government, and against the necessity of which, the militia were meant to be a constitutional bulwark.
On the coasts and on the ocean, the war has been as successful, as circumstances inseparable from its early stages, could promise. Our public ships and private cruisers, by their activity, and where there was occasion by their intrepedity, have made the enemy sensible of the difference between a reciprocity of captures, and the long confinement of them to their side. Our trade, with little exception, has safely reached our ports; having been much favored in it, by the course pursued by a Squadron of our Frigates under the Command of Commodore Rodgers. And in the instance, in which skill and bravery were more particularly tried with those of the Enemy, the American flag had an auspicious triumph. The Frigate Constitution commanded by Captain Hull, after a close and short engagement, compleatly disabled and captured a British Frigate; gaining for that officer and all on board, a praise which cannot be too liberally bestowed; not merely for the victory actually atchieved; but for that prompt and cool exertion of commanding talents; which giving to courage its highest character, and to the force applied its full effect, proved that more could have been done, in a contest requiring more.
Anxious to abridge the evils from which a state of war cannot be exempt, I lost no time, after it was declared, in conveying to the British Government, the terms on which its progress might be arrested, without awaiting the delays of a formal and final pacification. And our chargé d’affaires at London was, at the same time, authorized to agree to an armistice founded upon them. These terms required, that the Orders in Council should be repealed as they affected the United States, without a revival of blockades violating acknowledged rules; and that there should be an immediate discharge of American Seamen from British ships, and a stop to impressments from American ships; with an understanding that an exclusion of the seamen of each nation, from the ships of the other, should be stipulated; and that the armistice should be improved into a definitive, and comprehensive adjustment of depending controversies. Although a repeal of the Orders, susceptible of explanations meeting the views of this Government, had taken place before this pacific advance was communicated to that of Great Britain, the advance was declined; from an avowed repugnance to a suspension of the practice of impressment, during the armistice, and without any intimation that the arrangement proposed with respect to Seamen, would be accepted. Whether the subsequent communications from this Government, affording an occasion for reconsidering the subject, on the part of Great Britain, will be viewed in a more favorable light, or received in a more accomodating spirit, remains to be known. It would be unwise to relax our measures, in any respect, on a presumption of such a result.
The documents from the Department of State which relate to this subject, will give a view also, of the propositions for an armistice which have been received here, one of them from the authorities at Halifax and in Canada, the other from the British Government itself, through Admiral Warren; and of the grounds on which neither of them could be accepted.
Our affairs with France retain the posture which they held, at my last communications to you. Notwithstanding the authorized expectation of an early, as well as favorable issue, to the discussions on foot, these have been procrastinated to the latest date. The only intervening occurrence meriting attention, is the promulgation of a French Decree, purporting to be a definitive repeal of the Berlin and Milan Decrees. This proceeding, although made the ground of the repeal of the British Orders in Council, is rendered by the time and manner of it, liable to many objections.
The final communications from our Special Minister to Denmark, afford further proofs of the good effects of his mission, and of the amicable disposition of the Danish Government. From Russia, we have the satisfaction to receive assurances of continued friendship, and that it will not be affected by the rupture between the United States and Great Britain. Sweeden also professes sentiments, favorable to the subsisting harmony.
With the Barbary powers, excepting that of Algiers, our affairs remain on the ordinary footing. The Consul General residing with that Regency, has suddenly and without cause, been banished, together with all the American Citizens found there. Whether this was the transitory effect of capricious despotism, or the first act of predetermined hostility, is not ascertained. Precautions were taken by the Consul, on the latter supposition.
The Indian Tribes, not under foreign instigations, remain at peace, and receive the civilizing attentions which have proved so beneficial to them.
With a view to that vigorous prosecution of the war to which our national faculties are adequate, the attention of Congress will be particularly drawn to the insufficiency of the existing provisions for filling up the military establishment. Such is the happy condition of our country, arising from the facility of subsistance, and the high wages for every species of occupation, that notwithstanding the augmented inducements provided at the last session, a partial success only has attended the recruiting service. The deficiency has been necessarily supplied, during the campaign, by other than regular troops, with all the inconveniencies and expence incident to them. The remedy lies in establishing, more favorably for the private soldier, the proportion between his recompence and the term of his enlistment. And it is a subject which cannot too soon or too seriously, be taken into consideration.
The same insufficiency has been experienced in the provisions for volunteers, made by an act of the last session. The recompence for the service required in this case, is still less attractive than in the other. And although patriotism alone, has sent into the field some valuable corps of that description, those alone who can afford the sacrifice can be re[a]sonably expected to yield to that impulse.
It will merit consideration also whether, as auxiliary to the security of our Frontiers, corps may not be advantageously organized, with a restriction of their services to particular districts convenient to them. And whether the local and occasional services of Mariners and others in the seaport-Towns, under a similar organization, would not be a provident addition to the means of their defence.
I recommend a provision for an increase of the General officers of the Army, the deficiency of which has been illustrated by the number and distance of seperate commands, which the course of the war, and the advantage of the service, have required.
And I cannot press too strongly on the earliest attention of the Legislature, the importance of a re-organization of the Staff Establishment; with a view to render more distinct and definite, the relations and responsibilities of its several departments. That there is room for improvements which will materially promote both economy and success, in what appertains to the army and the war, is equally inculcated by the examples of other countries, and by the experience of our own.
A revision of the Militia laws, for the purpose of rendering them more systematic, and better adapting them to emergences of the war, is at this time particularly desirable.
Of the additional ships authorized to be fitted for service, two will be shortly ready to sail; a third is under repair; and delay will be avoided in the repair of the residue. Of the appropriations for the purchase of materials for ship building, the greater part has been applied to that object, and the purchases will be continued with the ballance.
The enterprizing spirit which has characterized our naval force, and its success, both in restraining insults and depredations on our Coasts, and in reprisals on the Enemy, will not fail to recommend an enlargement of it.
There being reason to believe that the act prohibiting the acceptance of British licences, is not a sufficient guard against the use of them, for purposes favorable to the interests and views of the Enemy; further provisions on that subject are highly important. Nor is it less so, that penal enactments should be provided, for cases of corrupt and perfidious intercourse with the Enemy, not amounting to Treason, nor yet embraced by any statutory provisions.
A considerable number of American vessels which were in England, when the revocation of the orders in council took place, were laden with British manufactures, under an erroneous impression that the non-importation act would immediately cease to operate, and have arrived in the United States. It did not appear proper to exercise on unforeseen cases of such magnitude, the ordinary powers vested in the Treasury Department to mitigate forfeitures, without previously affording to Congress an opportunity of making on the subject such provision as they may think proper. In their decision they will doubtless equally consult what is due to equitable considerations and to the public interest.
The receipts into the Treasury, during the year ending on the thirtieth of September last, have exceeded sixteen millions and a half of dollars, which have been sufficient to defray all the demands on the Treasury to that day, including a necessary reimbursment of near three Millions of the principal of the public debt. In these receipts is included, a sum of near five millions eight hundred and fifty thousand dollars, received on account of the loans authorised by the acts of the last session: the whole sum actually obtained on loan, amounts to eleven Millions of dollars; the residue of which, being receivable subsequent to the thirtieth of September last, will, together with the current revenue, enable us to defray all the expences of this year. The duties on the late unexpected importations of British manufactures, will render the revenue of the ensuing year, more productive than could have been anticipated.

The situation of our country, fellow Citizens, is not without its difficulties, though it abounds in animating considerations, of which the view here presented, of our pecuniary resources, is an example. With more than one nation we have serious and unsettled controversies; and with one, powerful in the means and habits of war, we are at war. The spirit and strength of this nation are, nevertheless, equal to the support of all its rights; and to carry it through all its trials. They can be met in that confidence. Above all we have the inestimable consolation of knowing, that the war in which we are actually engaged, is a war, neither of ambition nor of vain glory; that it is waged, not in violation of the rights of others, but in the maintenance of our own; that it was preceeded by a patience without example, under wrongs accumulating without end; and that it was finally not declared, until every hope of averting it was extinguished, by the transfer of the British Sceptre into new hands, clinging to former Councils; and until declarations were re-iterated to the last hour, through the British Envoy here, that the hostile Edicts against our commercial rights and our maritime Independence, would not be revoked; nay, that they could not be revoked without violating the obligations of Great Britain to other powers, as well as to her own interests. To have shrunk under such circumstances from manly resistance, would have been a degradation, blasting our best and proudest hopes: It would have struck us from the high rank, where the virtuous struggles of our fathers had placed us, and have betrayed the magnificent legacy which we hold in trust for future generations. It would have acknowledged that on the Element, which forms three fo[u]rths of the globe we inhabit, and where all independent nations have equal and common rights, the American people were not an independent people, but colonists and vassals. It was at this moment, and with such an alternative, that war was chosen. The nation felt the necessity of it, and called for it. The appeal was accordingly made, in a just cause, to the just and all powerful Being, who holds in his hands the chain of events, and the destiny of nations. It remains only, that faithful to ourselves; entangled in no connections with the views of other powers, and ever ready to accept peace from the hand of justice, we prosecute the war with united councils and with the ample faculties of the nation; until peace be so obtained, and as the only means, under the divine blessing of speedily obtaining it.
James Madison
